Citation Nr: 0926136	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for posttraumatic 
stress disorder.

5.  Entitlement to service connection for depression 
secondary to a postoperative stomach scar.

6.  Entitlement to service connection for a right hip 
disability including secondary to right ankle fracture 
residuals.

7.  Entitlement to service connection for a back disability 
including secondary to right ankle fracture residuals.

8.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Eric B. Brauer, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and February 2006 rating decisions 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office & Insurance Center (RO).

The Veteran requested a hearing before the Board in a VA Form 
9, Appeal to the Board, received in December 2008.  A video 
conference hearing was scheduled for March 2009.  On the day 
of the hearing, the Veteran requested that the hearing be 
rescheduled.  That same month, the undersigned found the 
Veteran had not established good cause for his failure to 
appear at the hearing.  Thus, there is no hearing request 
pending at this time.


FINDINGS OF FACT

1.  The evidence of record preponderates against finding that 
the Veteran has a current right leg disability. 

2.  The evidence of record preponderates against finding that 
the Veteran has a current left leg disability.  

3.  A left ear hearing loss preexisted service, and the 
evidence of record preponderates against finding that it was 
aggravated by service.

4.  The evidence of record preponderates against finding that 
a right ear hearing loss is either related to service, or 
that a sensorineural hearing loss was compensably disabling 
within one year following discharge from active duty.  

5.  The evidence of record preponderates against finding that 
posttraumatic stress disorder is attributable to a 
corroborated in-service stressor.  

6.  The evidence of record preponderates against finding that 
depression is attributable to a postoperative stomach scar.  

7.  The evidence of record preponderates against finding that 
a right hip disability is attributable to service or to right 
ankle fracture residuals.

8.  The evidence of record preponderates against finding that 
a back disability is attributable to service or to right 
ankle fracture residuals.

9.  The Veteran's service-connected disabilities are 
residuals of a fracture of the right ankle, evaluated as 
20 percent disabling; postoperative stomach scar, evaluated 
as 10 percent disabling; and a duodenal ulcer, evaluated as 
noncompensably disabling.  His combined evaluation is 30 
percent from March 9, 2006.

10.  The Veteran's service-connected disabilities alone do 
not preclude him from securing or following substantially 
gainful employment consistent with his education and 
industrial background. 




CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  A left leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.

3.  A left ear hearing loss preexisted service and was not 
aggravated during service, and a left ear sensorineural 
hearing loss may not be presumed to have been incurred or 
aggravated inservice.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

4.  A right ear hearing loss was not incurred in or 
aggravated by service, and a right ear sensorineural hearing 
loss may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309.  

5.  Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2008).

6.  Depression is not proximately due to, the result of, or 
aggravated by postoperative stomach scar.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2008).

7.  A right hip disability was not incurred in or aggravated 
by service, and is not proximately due to, the result of, or 
aggravated by residuals of a fracture of the right ankle.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.310.

8.  A back disability was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
aggravated by residuals of a fracture of the right ankle.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.310.

9.  The criteria for a total rating based upon individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  As to the claims of entitlement to service 
connection and entitlement to a total rating for compensation 
based upon individual unemployability due to service-
connected disabilities, VA notified the Veteran in 
correspondence dated in February 2005, April 2005, December 
2005, April 2006, and December 2007 of the information and 
evidence needed to substantiate and complete a claim, to 
include how disability evaluations and effective dates are 
assigned, and notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The claims were most recently readjudicated in a 
November 2008 supplemental statement of the case.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including service treatment records, VA medical 
records, records from the Social Security Administration, and 
private medical records.  VA provided the Veteran with an 
examination in connection with his claims of entitlement to 
service connection for right hip and back disabilities 
secondary to right ankle fracture residuals.  VA, however, 
did not provide the Veteran with an examination in connection 
with the other claims.  

As to the claim of entitlement to a total rating for 
compensation based upon individual unemployability, there is 
no competent evidence showing that the appellant's service 
connected disorders preclude all forms of substantially 
gainful employment, and the combined rating of his service 
connected disorders does not meet the statutory criteria for 
entitlement to an examination or medical opinion.  See 38 
U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(A)-(C) (2008).  

As to the remainder of the service-connection claims, the 
Board concludes that an examination is not necessary to 
decide the merits of the claims.  In this regard, in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).  In McLendon, the Court addressed each of 
the above elements and how the Board must apply the facts of 
the case to the law regarding when an examination was 
necessary.  

As to the claims of entitlement to service connection for 
right and left leg disorders, there is neither competent 
evidence of a current disability nor competent evidence of 
chronic symptoms of a leg disability.  The Veteran first 
alleged a leg disability in 2004-almost 20 years after 
service discharge.  None of the medical records in the claims 
file show a diagnosis of disease or injury due to either a 
right or left leg disorder.  Thus, element (1) has not been 
met.  Hence, VA is not required to provide an examination or 
medical opinion in connection with these two claims.

As to the claims of entitlement to service connection for 
hearing loss, depression, and posttraumatic stress disorder, 
the Veteran has been provided diagnoses of all three 
disabilities.  Thus, element (1) has been met.  However, 
where the Board finds that the evidence is lacking is in 
elements (2) and (3)-establishing an in-service disease, 
injury, or event and whether the current disability may be 
related to the in-service disease, injury, or event.  

As to the claim of entitlement to service connection for 
hearing loss, the Veteran has not alleged that he had hearing 
loss in service.  Rather, he states he was exposed to loud 
noises in service, which has caused his current hearing loss.  
A May 19, 1979 audiogram showed that the Veteran had a left 
ear hearing loss disability at that time.  See 38 C.F.R. 
§ 3.385.  He had some reduced hearing on the right, but did 
not rise to the level of a hearing loss disability.  Id.  
Thus, for service connection to be established for the left 
ear, the Veteran would need to show that left ear hearing 
loss was aggravated beyond the natural progress of the 
disease process during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  For the right ear, he would need to show 
that hearing loss had its onset in service.  

Significantly, the Veteran's hearing was tested at his 
November 1984 separation examination and found to demonstrate 
an improvement in his hearing in the left ear and, in light 
of 38 C.F.R. § 3.385, essentially no change in his hearing in 
the right ear.  The fact that his left ear hearing loss 
actually improved during service does not establish that left 
ear hearing loss was aggravated in service.  Thus, an 
examination for the left ear is not warranted.  

As to the right ear, a May 1988 VA examination revealed that 
the Veteran's hearing was normal, and the examiner found no 
evidence of a hearing loss.  Thus, three years after service, 
no hearing loss was noted.  The first time that hearing loss 
is reported by the Veteran in the record is in 2004-almost 
20 years after service discharge.  The examiner diagnosed 
sensorineural hearing loss at that time.  Thus, there is a 
lack of in-service complaints of a hearing loss, as well as a 
lack of competent evidence showing a compensably disabling 
sensorineural hearing loss  within one year following 
discharge from active duty, as well as a lack of continuity 
of symptomatology following the Veteran's service discharge.  
Hence, there is no basis to conclude that right ear hearing 
loss may be associated with the Veteran's service.  Indeed, 
no medical professional has alleged such a nexus.  Therefore, 
the evidence of record preponderates against establishing 
that a hearing loss may be associated with the Veteran's 
service to warrant an examination for either ear.  

As to the claim of entitlement to service connection for 
depression, the Veteran has not alleged that he had 
depression in service; rather, he alleges he developed 
depression because of the service-connected postoperative 
scar on the stomach, which is 15 centimeters in length by 4 
centimeters in width.  The Veteran claims that he finds the 
scar repulsive and that "lady friends" have also found it 
repulsive, which has caused him emotional distress.  The only 
evidence to rely upon regarding whether the scar causes a 
psychiatric symptoms are the Veteran's statements, and the 
Board finds such statements not competent.  A discussion of 
the Veteran's credibility follows.

Finally, on review of the record the Board sees multiple 
suggestions that the appellant tailors his statements as 
needed in an effort to secure monetary benefits.  For 
example, the service treatment records show that the Veteran 
injured his right ankle in service, which caused him to have 
to wear a cast.  He was awarded service connection for 
residuals of a right ankle fracture in an August 1988 rating 
decision.  In January 2002, he filed claims of entitlement to 
service connection for right hip and back disabilities.  In a 
statement received on January 9, 2002, he claimed he injured 
his leg and hip at the same time he injured his ankle.  In a 
statement received on January 14, 2002, he claimed developing 
back and hip disabilities as a result of the right ankle 
disorder.  

At the February 2003 VA examination, the Veteran stated he 
injured his back and hip in service.  In a statement he sent 
following his VA examination, he stated that he attempted to 
explain to the VA doctor that his right ankle had caused his 
hip and back disabilities.  In 2004, he argued he injured his 
back at the same time he injured his right ankle in service.  
Thus, he went from claiming he had developed disabilities 
from the service-connected ankle disability to having these 
disabilities ever since his fall in 1982-a 20-year 
difference in the onset of the disabilities.

The service treatment records are silent for any complaints 
of back or hip pain.  The Veteran was examined in May 1988 
and except for the ankle, examination of the musculoskeletal 
system was normal.  The first complaint of hip and back pain 
was presented in 2002, 17 years after his service discharge 
at which time the Veteran's presentation varied whether he 
incurred such disabilities in-service, or as a result of the 
service-connected right ankle disability.  This variation in 
the onset of his disabilities has caused the Board to 
question his credibility.  Additionally, the Board finds it 
difficult to believe that the Veteran injured his hip and 
back in service and yet did not file a claim for resulting 
disabilities over the years when he was submitting claims 
regarding his residuals of a right ankle fracture on a 
regular basis.  Yet suddenly, 20 years postservice, he 
remembered that he injured his back and hip at the same time 
he injured his right ankle, yet all he complained of in 
service was right ankle pain.  Such a presentation is simply 
not believable.  The service treatment records show that the 
Veteran had no problem reporting complaints of pain in 
various parts of his body throughout service.

The same can be said about his allegations about how he has 
developed a psychiatric disorder as a result of the 
postoperative scar on the stomach.  He has had that scar 
since service, and yet he waited until 2004 to claim that he 
had developed a psychiatric disorder as a result of that 
scar.  The Board does not find the Veteran's allegations of 
developing a psychiatric disorder due to the scar to be 
credible.  No competent professional has ever even suggested 
that the Veteran developed a psychiatric disorder due to a 
scar.  Thus, the Board does not find that there is evidence 
to establish that a depression may be related to a service-
connected disability.  

As to the claim of entitlement to service connection for 
posttraumatic stress disorder, the Board finds the Veteran's 
allegations of what happened in service are not credible.  
The Veteran alleges that he was attacked and sexually 
assaulted in 1979 while going through basic training.  He 
described a blanket being thrown over him and being beaten 
with punches and kicks by an unknown number of assailants.  
He stated he fell to the ground, where the beatings continued 
and he was sexually assaulted.  A VA examiner has diagnosed 
posttraumatic stress disorder.  One could argue that the 
February 2006 letter from the VA physician, who diagnosed the 
Veteran with posttraumatic stress disorder and attributed it 
to service, essentially meets the criteria for providing the 
Veteran with a VA examination and medical opinion on this 
subject matter.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); see 
also 38 C.F.R. § 3.159(c)(4)(A)-(C).  However, even if the 
Veteran argues he warrants a separate examination, the Board 
does not believe the in-service incident the Veteran has 
described occurred since it finds the Veteran, as a whole, is 
not credible.  

The service treatment records are silent for any injuries 
during basic training that could corroborate the Veteran's 
story, and there is no showing of a change in the appellant's 
personality during service to corroborate the Veteran's 
allegation of what happened in service.  Simply put, there is 
no evidence which corroborates the appellant's claimed 
stressor.  Without such evidence, a VA examination is not in 
order.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A remand 
is inappropriate where there is no possibility of any benefit 
flowing to the veteran.)

In sum, with respect to the claims of entitlement to service 
connection for hearing loss, depression, and posttraumatic 
stress disorder, the Board finds that element (2), 
establishing an in-service disease, injury, or event, has not 
been met.  See McLendon, 20 Vet. App. at 82 (the Board could 
have found that the evidence with regard to the veteran's in-
service injury was not credible).  Stated simply, the Board 
does not believe the purported in-service stressor alleged by 
the Veteran for the reasons stated above.  Because of its 
finding as to element (2), the Board finds that element (3) 
cannot be met.  Any medical opinion based upon history 
reported by the Veteran cannot be given any probative weight.  
See, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
("reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran").  As a result, because elements (2) and (3) have 
not been met in this case, the Board need not reach element 
(4)-whether there is sufficient competent medical evidence 
to decide the claim.  Hence, an examination was not necessary 
to make a decision on these claims.  

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  He had asked 
for a hearing before the Board.  A hearing was scheduled for 
March 2009.  On the day of the hearing, the Veteran requested 
to have the hearing postponed and to reschedule the hearing.  
The undersigned denied the Veteran's request to reschedule 
the hearing because he failed to show good cause for his 
failure to appear for the hearing.  See 38 C.F.R. § 20.704(d) 
(2008).  

There is not a scintilla of evidence that any VA error in 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment records, VA medical records, Social Security 
Administration records, and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability. In such an 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The provisions of 38 U.S.C.A. § 1111 (West 2002) provide that 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

Under 38 U.S.C.A. § 1153, a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The provisions of 38 C.F.R. § 3.306(b) provide that 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service.

Right and left leg disabilities

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims of entitlement to service connection for right and 
left leg disabilities.  The Veteran has been unclear as to 
the specific nature of the right and left leg disabilities.  
Initially, he alleged he had injured a leg in service without 
mentioning which leg.  It would appear he was talking about 
the right leg since it was his right ankle that he injured in 
service.  The RO, in attempting to be thorough, chose to 
address both legs.  Either way, the Veteran has not brought 
forth competent evidence of a right leg or left leg 
disability.  Therefore, service connection cannot be granted 
for right and left leg disabilities.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of a 
present disability there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (service connection 
may not be granted unless a current disability exists).  
While the appellant is competent to report having pain in his 
lower extremities, he is not competent to state that he has 
current disabilities in his right and left legs, or that any 
current leg disorder is due to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The claim is denied.

Bilateral hearing loss

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral hearing loss.  
The Board will address each ear separately since one involves 
service aggravation and one involves service incurrence.

Left ear: As to the claim of entitlement to service 
connection for left ear hearing loss, the entrance 
examination shows that the Veteran had a left ear hearing 
loss disability.  See 38 C.F.R. § 3.385.  Specifically, the 
May 19, 1979 audiogram shows threshold levels of 40 decibels 
and higher in the 1000 and 2000 Hertz ranges.  Because left 
ear hearing loss was noted at entry, the presumption of 
soundness does not apply to the left ear.  Hence, the issue 
before the Board is whether the pre-existing left ear hearing 
loss was aggravated during the Veteran's service.  The Board 
finds that the preponderance of the evidence is against a 
finding that left ear hearing loss was aggravated during 
service.  

The service treatment records are silent for any complaints 
of hearing loss.  A November 1984 report of medical 
examination shows that the Veteran's hearing in the left ear 
had improved from May 1979.  His decibels ranged from 0 to 
15, which is considered normal hearing.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels).  Thus, it cannot be argued 
that his left ear hearing loss worsened during service.  

The earliest medical records following the Veteran's service 
discharge addressing the existence of a hearing loss was in 
October 2004-a period of almost 20 years following discharge 
from service.  This only further supports the finding that 
the preexisting left ear disability was not aggravated during 
service.  Aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (providing presumption of 
aggravation created by section 3.306 applies only if there is 
an increase during service).  The evidence as a whole fails 
to show any sort of permanent aggravation of left ear hearing 
loss while in service.  

Right ear:  As to the claim for service connection for right 
ear hearing loss, the service treatment records show that the 
Veteran did not have a right hearing loss disability at 
entrance or in November 1984.  There was no change in the 
Veteran's right ear hearing during those two periods.  A May 
1988 VA examination report shows a specific finding by the VA 
examiner that he did not fine any hearing loss.  Finally, the 
first showing of a right ear hearing loss was in October 
2004-a period of almost 20 years following discharge from 
service.  Thus, there is no competent evidence that a 
sensorineural hearing loss was manifested to a compensable 
degree within one year following discharge from active duty.  
Additionally, the fact that the first complaint of hearing 
loss is not shown until almost 20 years after service is 
evidence against a finding of continuity of symptomatology 
following service discharge.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  No medical professional has 
attributed the right ear hearing loss to service.  

While the appellant is competent to report that he believes 
his hearing loss began in service, he is not competent to 
provide a nexus to service between the post service hearing 
loss and service.  See Espiritu, 2 Vet. App. at 494.

Posttraumatic stress disorder 

The Veteran claims that he has posttraumatic stress disorder 
due to a physical and sexual assault that purportedly 
occurred during basic training.  In a statement received in 
January 2006, the Veteran stated that the sergeant gave them 
a drill to do and that everyone could do the drill but him.  
The sergeant then reportedly punished everyone because of the 
Veteran's inability to drill.  The appellant stated that when 
he later went back to the barracks, someone put a blanket 
over his head and numerous people started to beat him up.  He 
stated that someone then pulled down his pants and sexually 
assaulted him.  The Veteran has stated he was too ashamed to 
tell anyone about what happened and that his drinking problem 
started at that time so that he could forget what happened.  
There is, however, absolutely no evidence corroborating, or 
even attempting to corroborate, this claimed stressor.

Entitlement to service connection for posttraumatic stress 
disorder requires (i) medical evidence diagnosing 
posttraumatic stress disorder in accordance with 38 C.F.R. § 
4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association's Diagnostic and Statistical Manuel of Mental 
Disorders, 4th Edition (1994) (DSM IV).

If a claimant did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, then his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the appellant's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under 38 C.F.R. § 3.304(f)(3), if a posttraumatic stress 
disorder claim is based on in-service personal assault, 
evidence from sources other than the appellant's service 
records may corroborate his account of the stressor incident.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The term "credible 
supporting evidence" means that "the veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the credible evidence is 
against the claim for service connection for posttraumatic 
stress disorder.  In this case, the appellant did not engage 
in combat, nor has he so alleged.  Rather, he contends that 
he was physically and sexually assaulted while on active duty 
and now has posttraumatic stress disorder as a result of that 
incident.  However, the Board finds that the Veteran's report 
of the in-service stressor is not credible.  There's nothing 
in the service treatment records to show he sought any 
treatment following the physical assault.  While it is not 
uncommon for a victim of a sexually assault to not report it, 
the Board wonders why there is no treatment for the physical 
assault he sustained at that time.  A March 1980 emergency 
room treatment record shows that the Veteran denied any past 
"serious injuries."  Finally, even today, decades after the 
purported event, the appellant has offered absolutely no 
evidence which would tend to support the claim that the 
appellant was the victim of either an in-service physical or 
sexual assault.

An April 1984 service personnel record shows that he did not 
receive a positive rating; however, he was described as being 
"a highly motivated and enthusiastic individual."  Thus, 
the problem was not the Veteran's attitude but his competence 
to do the work.  There is evidence of marital problems, and 
the Veteran had physically assaulted his wife, who had the 
Veteran arrested.  Yet, the Board finds no evidence which 
would support the claim that the appellant was a victim of 
any assault.  Further, the Veteran's failure to present a 
consistent stressor history leads the Board to find his 
claimed stressor to be not credible.  

Accordingly, the appellant's lay statements regarding the 
claimed stressor cannot, standing alone, be accepted as 
conclusive evidence as to the actual existence of the 
appellant's claimed in-service stressor.  Although a VA 
physician has diagnosed the Veteran with posttraumatic stress 
disorder, the basis for that diagnosis is not shown to be an 
independently-verified in-service stressor.  The Veteran has 
not identified any records which would help independently 
verify his contentions.  The Board may not grant service 
connection for posttraumatic stress disorder in cases such as 
this without independent supporting evidence of the 
occurrence of the claimed stressor, and without evidence of a 
verified stressor being the basis for the diagnosis.  The 
Veteran own allegations and written statements that he 
suffers from posttraumatic stress disorder due to service do 
not qualify as competent medical evidence.  In this case, 
there is no evidence that he has the requisite medical 
knowledge or background to offer any such opinion.  See 
Espiritu, 2 Vet. App. at 494.

Depression

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for depression secondary to 
a postoperative stomach scar.  To the extent that a diagnosis 
of major depression has been entered in connection with the 
Veteran's report of the above described in-service 
"stressor" the Board accords such diagnosis no probative 
value, since the Board finds the claim of an in-service 
stressor to not be credible.  Coburn, 19 Vet. App. at 432.  
To the extent that the Veteran alleges he has developed 
depression from a stomach scar, there is no competent 
evidence substantiating this allegation.  There is no 
evidence that he has the requisite medical knowledge or 
background to offer any such opinion.  See Espiritu, 2 Vet. 
App. at 494.

The claim is denied.

Right hip disability

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a right 
hip disability both on a direct basis, and secondary to 
residuals of a right ankle fracture.  In a February 2003 VA 
examination report, the examiner determined that the right 
ankle did not cause the right hip condition.  There is no 
competent evidence to refute this medical opinion.  The 
Veteran's opinion that it is attributable to service or a 
service-connected disability is not competent evidence.  See 
Espiritu, 2 Vet. App. at 494.

That same examiner noted that the Veteran "may have injured 
the hip" at the time of the original impact.  The Veteran 
has alleged that he injured his right hip at the time he 
injured his right ankle.  The Board does not accept this 
history because there was no complaint of any hip problems 
until 2002-17 years after discharge from service.  The in-
service treatment records show treatment for the ankle only.  
Had the Veteran injured his right hip in-service, the Board 
would find it more believable that the appellant would have 
reported symptoms in-service since he was not hesitant to 
report complaints of pain in various other areas.  It is not 
credible to find that the appellant simply decided against 
being seen for a right hip disorder when he was seen so many 
times for his right ankle/foot disorders.  The Board does not 
find the VA examiner's statement that a right hip injury 
"may" have occurred in service as evidence of a nexus to 
service, as it is too speculative.  See Obert v. Brown, 5 
Vet. App. 30 (1993) (Court found that statement made by a 
private physician that the veteran may have been showing 
symptoms of multiple sclerosis for many years prior to the 
diagnosis was "too speculative").  Nevertheless, even if it 
was a nexus, the Board has not accepted the Veteran's report 
of an in-service injury to the right hip.

Back disability

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a back 
disability both on a direct basis and as secondary to 
residuals of a right ankle fracture.  The same analysis above 
addressing the right hip pertains to the back as well.  The 
Board does not accept the Veteran's report of having 
sustained an injury to his low back in service and waiting 17 
years to report such pain.  Additionally, in the February 
2003 VA examination report, the examiner found that the right 
ankle disability did not cause the lower back condition.  
There is no competent evidence to refute this medical 
opinion.  See Espiritu, 2 Vet. App. at 494.  The Board does 
not find the VA examiner's statement that a back injury 
"may" have occurred in service as evidence of a nexus to 
service, as it is too speculative.  See Obert, 5 Vet. App. 
30.  Nevertheless, even if it was a nexus, the Board has not 
accepted the Veteran's report of an in-service injury to the 
back.  Hence, the Board finds that the preponderance of the 
most credible and probative evidence is against the claim.  
The benefit sought on appeal is denied.

Total Rating for Compensation Based Upon Individual 
Unemployability

In February 2005, the RO received the Veteran's formal 
application for a total disability evaluation based on 
individual unemployability due to his service-connected 
disabilities.  He stated he became too disabled to work in 
2002.  He attributed his inability to work to the service-
connected ankle (although he labeled it as his right foot).  
The Veteran indicated he had finished high school and 
completed one year of college.  

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one service-connected disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  For those veterans who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability; such cases should be 
referred to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities are residuals of 
a fracture of the right ankle, evaluated as 20 percent 
disabling; a postoperative stomach scar, evaluated as 
10 percent disabling; and a duodenal ulcer, evaluated as 
noncompensably disabling.  His combined evaluation is 30 
percent.  See 38 C.F.R. § 4.25.  Hence, the Veteran's 
combined rating fails to satisfy the minimum percentage 
requirements for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the compensable disabilities is less than 
100 percent when it is found that the compensable 
disabilities alone are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Thus, the issue is whether his service-connected 
disabilities precluded him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the Veteran's service-connected disabilities 
have prevented him from obtaining and sustaining gainful 
employment.  There is no competent evidence that the Veteran 
is unable to obtain and sustain gainful employment due to 
service-connected disabilities alone.  While the Veteran's 
ankle appears to cause discomfort, it would not prevent him 
from working in a job that involved sedentary employment.  He 
was a lab technician for five years, and he has one year of 
college.  Stated differently, the record does not reflect 
some factor, which takes the Veteran's case outside the norm.  

The preponderance of the objective and competent medical 
evidence of record against the Veteran's claim, and the claim 
is denied.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for a right leg disability is denied.

Service connection for a left leg disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for posttraumatic stress disorder is 
denied.

Service connection for depression secondary to postoperative 
stomach scar is denied.

Service connection for a right hip disability including 
secondary to right ankle fracture residuals is denied.

Service connection for a back disability including secondary 
to right ankle fracture residuals is denied.

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


